—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered June 12, 1990, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In a prosecution, inter alia, for intentional murder and depraved-mind murder in which first-degree manslaughter was submitted as a lesser-included offense of intentional murder and second-degree manslaughter was submitted as a lesser-included offense of depraved-mind murder, the jury was properly instructed by the trial court on how to consider the greater and lesser-included offenses (see, People v Johnson, 87 NY2d 357).
The defendant’s remaining contention does not require reversal. Thompson, J. P., Joy, Krausman and Florio, JJ., concur.